DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 02 Dec 2021 and 10 Jan 2022 for application number 14/480,509. The Office hereby acknowledges receipt of the following and placed of record in file: Claims, and Applicant Arguments/Remarks.
Claims 67-88 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 76 is objected to because of the following informalities:  claim 76 recites, “separate from said plurality of client user group area”, on line 7, where, “separate from said plurality of client user group areas” seems more appropriate.  Appropriate correction is required.
Claim 84 is objected to because of the following informalities:  claim 84 recites, “separate from said plurality of client user group area”, on line 22, where, “separate from said plurality of client user group areas” seems more appropriate.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 67-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enete et al. [hereinafter as Enete] (US 2003/0208543 A1) in view of Barry (US 2005/0025320 A1) further in view of Jones et al. [hereinafter as Jones] (US 2010/0262916 A1).
In reference to claim 67, Enete teaches a computer system, comprising: 
a memory element server computer; 
a processor in communication with said memory element, said memory element including a computer code executable to:
wherein said plurality of client users within a client user group [paras 0032-0033, 0051, 0063 disclose users in group chat rooms] having access to a graphical user interface concurrently depicting a video image capture area and video image display area [Fig. 10, paras 0076-0080 disclose separate areas of the screen, shown concurrently, in which a user may record a video message, and view a video message; users of the communication system would have access to the same type of interface];
pair a first client user identifier associated with a first client user with a second client user identifier associated with a second client user [Fig. 10, paras 0076-0080 disclose identifiers corresponding to users, the users being part of a video messaging communication]; said first and second client users within a client user group having access to said graphical user interface [Fig. 10, paras 0076-0080 disclose separate areas of the screen, shown concurrently, in which a user may record a video message, and view a video message; users of the communication system would have access to the same type of interface];
display said graphical user interface on a display surface of a first client computer associated with said first client user identifier, said graphical user interface concurrently depicts said video image display area and said video image capture area [Fig. 10, paras 0076-0080 ;
operate said first image capture device and said first audio capture device to capture a live stream of a first video and associated audio content of said first client user over a first predetermined period of time [para 0077 discloses recording restrictions, such as time], said live stream displayed in said video image capture area in said graphical user interface displayed on said display surface of said first client computer [Fig. 10, paras 0076-0080 disclose recording video and audio using a video camera with a speaker or other recording device in the recording portion of the screen];
convert said live stream of said first video and associated audio content into a first video file; and store said first video file in said server computer as a first asynchronous communication between said first client user and said second client user [Fig. 11, para 0085 discloses saving and storing video messages as files].
However, while Enete seemingly allows for the editing of capturing devices [Fig. 13 displays a drop-down menu “KritterUSB camera”], Enete does not elaborate upon display a video image capture device selector in said graphical user interface displayed on said display surface of said first client computer which by first client user interaction allows selection of a first image capture device; display an audio capture device selector in said graphical user interface displayed on said display surface of said first client computer which by first client user interaction allows selection of a first audio capture device.
Barry teaches display a video image capture device selector in said graphical user interface displayed on said display surface of said first client computer which by first client user interaction allows selection of a first image capture device; display an audio capture device selector in said graphical user interface displayed on said display surface of said first client computer which by first client user interaction allows selection of a first audio capture device [Figs. 20-21, para 0117 discloses the ability to select video/audio capture devices].
It would have been obvious to one of ordinary skill in art, having the teachings of Enete and Barry before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Enete to include the functionality as taught by Barry in order to obtain a collaboration system in which multimedia may be captured from a selected device. 
One of ordinary skill in the art wanted to be motivated to obtain a collaboration system in which multimedia may be captured from a selected device to provide visual representation of changes to multimedia [Barry, para 0010].
However, Enete and Barry do not explicitly teach:
depict a group creation area on a display surface of a first client computer which by user interaction group identifiers can be entered into said group creation area;
concurrently depict a plurality of client user group areas on said display surface each identified by one of said group identifiers entered into said group creation area;
depict a client user identifier area separate from said plurality of client user group areas depicted on said display surface, said client user identifier area only including a plurality of client user identifiers not associated with any one of said plurality of client user group areas, said plurality of client user identifiers correspondingly associated with a plurality of client users
move each of said plurality of client user identifiers from said client user identifier area to one of said plurality of client user group areas concurrently depicted on said display surface to associate each of said plurality of client user identifiers within said client user group area with one of a plurality of client user groups concurrently depicted on said display surface, wherein movement of each of said plurality of client user identifiers from said client user identification area removes each of said plurality of client user identifiers from said client user identifier area.
depict a group creation area on a display surface of a first client computer which by user interaction group identifiers can be entered into said group creation area [Figs. 23-26, para 0055 discloses creating a group on an interface];
concurrently depict a plurality of client user group areas on said display surface each identified by one of said group identifiers entered into said group creation area [Figs. 23-26, para 0055 discloses a group with a name; inherently, a plurality of groups could be created];
depict a client user identifier area separate from said plurality of client user group areas depicted on said display surface, said client user identifier area only including a plurality of client user identifiers not associated with any one of said plurality of client user group areas, said plurality of client user identifiers correspondingly associated with a plurality of client users [Figs. 23-26, para 0055 discloses an area of the screen where user identifiers are located, and the ability to assign users to a group; some users are assigned to a particular group, while others are not];
move each of said plurality of client user identifiers from said client user identifier area to one of said plurality of client user group areas concurrently depicted on said display surface to associate each of said plurality of client user identifiers within said client user group area with one of a plurality of client user groups concurrently depicted on said display surface, wherein movement of each of said plurality of client user identifiers from said client user identification area removes each of said plurality of client user identifiers from said client user identifier area [Figs. 23-26, para 0055 discloses an area of the screen where user identifiers are located, and the ability to assign users to a group by moving users to the group; after movement, the user identifiers change location from one area, to an area associated with the group, e.g. user identifier is removed from an area].
It would have been obvious to one of ordinary skill in art, having the teachings of Enete, Barry, and Jones before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Enete and Barry to include the functionality as taught by Jones in order to obtain a 
One of ordinary skill in the art wanted to be motivated to obtain a collaboration system in which users may be moved to created groups, while other users are unassigned to a group to quickly and efficiently allow subjects to identify and answer question about social ties [Jones, para 0008].

In reference to claim 68, Enete, Barry, and Jones teach the invention of claim 67 above.
Enete further teaches concurrently display of said video image display area and said video image capture area in said graphical user interface on said display surface of said second client computer [Fig. 10, paras 0076-0080 disclose separate areas of the screen, shown concurrently, in which a user may record a video message, and view a video message; inherently, any users of the system would have access to respectively similar interfaces]; 
playback said first video file in said video image display area in said graphical user interface on said display surface of said second client computer [Fig. 10, paras 0076-0080 disclose separate areas of the screen, shown concurrently, in which a user may record a video message, and view a video message; inherently, any users of the system would have access to respectively similar interfaces];
operating said second image capture device and said second audio capture device to capture a live stream of a second video and associated audio content of said second client user over a predetermined time period, said first predetermined period of time allocated prior to operation of said first and second image and audio devices [para 0077 discloses recording restrictions, such as time], said live stream displayed in said video image capture area displayed in said graphical user interface on said display surface of said second client computer [Fig. 10, paras 0076-0080 disclose recording video and audio using a video camera with a speaker or other recording device in the recording portion of the screen; inherently, any users of the system would have access to respectively similar interfaces];
convert said live stream of said second video image and associated audio content into a second video file; and store said second video file in said server computer as a second asynchronous communication between said first client user and said second client user [Fig. 11, para 0085 discloses saving and storing video messages as files; inherently, any users of the system would have access to respectively similar interfaces].
Barry further teaches display said video image capture device selector in said graphical user interface on said display surface of said second client computer which by second client user interaction allows selection of a second image capture device; display said audio capture device selector in said graphical user interface on said display surface of said second client computer which by second client user interaction allows selection of a second audio capture device [Figs. 20-21, para 0117 discloses the ability to select video/audio capture devices; inherently, any users of the system would have access to respectively similar interfaces].
However, while Enete teaches capturing over a first predetermined period of time; first predetermined period of time allocated prior to operation of said first and second image and audio devices [para 0077 discloses recording restrictions, such as time], Enete, Barry, and Jones do not explicitly teach over a second predetermined period of time; said second predetermined period of time. It would have been obvious to one of ordinary skill in the art to modify the predetermined period of time as taught by Enete to include a second predetermined period of time, as Enete is apparently able to restrict the time of recordings. 

Claims 84-87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enete in view of Jones.
In reference to claim 84, Enete teaches a computer system, comprising: a server computer having a server memory; 
a first client computer and a second client computer each connected to said server computer [paras 0035-0044 disclose devices connected via servers]; 
a first video image capture device coupled to said first client computer, said first video image capture device configured to capture a live stream of an image of a first client user; a first audio capture device coupled to said first client computer, said first audio capture device configured to capture audio content associated with said live stream of said image of said first client user [Fig. 10, paras 0076-0080 disclose recording video and audio using a video camera with a speaker or other recording device in the recording portion of the screen];
a second video image capture device coupled to said second client computer, said second video image capture device configured to capture a live stream of an image of a second client user; a second audio capture device coupled to said second client computer, said second audio capture device configured to capture audio content associated with said live stream of said image of said second client user [Fig. 10, paras 0076-0080 disclose recording video and audio using a video camera with a speaker or other recording device in the recording portion of the screen; each user has his own device, with his own capturing devices];
wherein said plurality of client users within said client user group [paras 0032-0033, 0051, 0063 disclose users in group chat rooms] having access said graphical user interface which concurrently displays a video image capture area and video image display area in said graphical user interface on said display surface of said first and second client computers [Fig. 10, paras 0076-0080 disclose separate areas of the screen, shown concurrently, in which a user may record a video message, and view a video message; users of the communication system would have access to the same type of interface].
However, Enete does not explicitly teach:
a computer code served by said server computer to said first computer to implement a graphical user interface which displays: a group creation area on a display surface of a first client computer which by user interaction group identifiers can be entered into said group creation area;
a plurality of client user group areas concurrently on said display surface each identified by one of said group identifiers entered into said group creation area;
a client user identifier area separate from said plurality of client user group area depicted on said display surface, said client user identifier area including a plurality of client user identifiers not associated with a client user group area, said plurality of client user identifiers correspondingly associated with a plurality of client users
a cursor which by user interaction moves each of said plurality of client user identifiers from said client user identifier area to one of said plurality of client user group areas concurrently depicted on said display surface to associate each of said plurality of client user identifiers within said client user group area with one of a plurality of client user groups concurrently depicted on said display surface, wherein movement of each of said plurality of client user identifiers from said client user identifier area removes each of said plurality of client user identifiers from said client user identifier area.
Jones teaches a computer code served by said server computer to said first computer to implement a graphical user interface which displays: a group creation area on a display surface of a first client computer which by user interaction group identifiers can be entered into said group creation area [Figs. 23-26, para 0055 discloses creating a group on an interface];
a plurality of client user group areas on said display surface each identified by one of said group identifiers entered into said group creation area [Figs. 23-26, para 0055 discloses a group with a name; inherently, a plurality of groups could be created];
a client user identifier area separate from said plurality of client user group area depicted on said display surface, said client user identifier area including a plurality of client user identifiers not associated with a client user group area, said plurality of client user identifiers correspondingly associated with a plurality of client users [Figs. 23-26, para 0055 discloses an area of the screen where user identifiers are located, and the ability to assign users to a group; some users are assigned to a particular group, while others are not];
a cursor which by user interaction moves each of said plurality of client user identifiers from said client user identifier area to one of said plurality of client user group areas concurrently depicted on said display surface to associate each of said plurality of client user identifiers within said client user group area with one of a plurality of client user groups concurrently depicted on said display surface, wherein movement of each of said plurality of client user identifiers from said client user identifier area removes each of said plurality of client user identifiers from said client user identifier area [Figs. 23-26, para 0055 discloses an area of the screen where user identifiers are located, and the ability to assign users to a group by moving users to the group; after movement, the user identifiers change location from one area, to an area associated with the group, e.g. user identifier is removed from an area; paras 0034, 0038 disclose the use of a mouse, therefore, inherently, a cursor would be needed to perform the functionality described; para 0032 discloses interfaces for the users].
It would have been obvious to one of ordinary skill in art, having the teachings of Enete and Jones before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Enete to include the functionality as taught by Jones in order to obtain a collaboration system in which users may be moved to created groups, while other users are unassigned to a group. 
One of ordinary skill in the art wanted to be motivated to obtain a collaboration system in which users may be moved to created groups, while other users are unassigned to a group to quickly and efficiently allow subjects to identify and answer question about social ties [Jones, para 0008].

In reference to claim 85, Enete and Jones teach the invention of claim 84 above.
 The computer system of claim 84, wherein said video image capture area of said first computer displays said live stream of said image of a first client user and records said associated audio content, said live stream of said image and said associated audio content of said first client user saved as a first video file in a server memory element of said computer server [Fig. 10, paras 0076-0080 disclose recording video and audio using a video camera with a speaker or other recording device in the recording portion of the screen; Fig. 11, para 0085 discloses saving and storing video messages as files].

In reference to claim 86, Enete and Jones teach the invention of claim 85 above.
Enete further teaches The computer system of claim 85, wherein said first video file plays back in said video image display area associated with said second client computer as a first asynchronous video communication, said video image capture area of said second client computer subsequently displays said image of said second client user correspondingly captured by said second image capture device as said second client user responds to said first asynchronous video communication, said image and said associated audio content of said second client user saved as a second video file in a memory element of said computer server [Fig. 11, paras 0085-0088 disclose a plurality of video messages between users saved as files, as well as the ability to playback messages].

In reference to claim 87, Enete and Jones teach the invention of claim 86 above.
Enete further teaches The computer system of claim 86, wherein said second video file plays back in said video image display area associated with said first client computer as a second asynchronous video communication, said video image capture area of said first client computer subsequently displays said image of said first client user correspondingly captured by said second image capture device as said first client user responds to said second asynchronous video communication, said image and said associated audio content of said first client user saved as a third video file in a memory element of said computer server [Fig. 11, paras 0085-0088 disclose a plurality of video messages between users saved as files, as well as the ability to playback messages].

Claims 69-70 and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enete in view of Barry further in view of Jones further in view of Ravine (US 2014/0229835 A1 – relies on provisional 61/764,517 filed 13 Feb 2013).
In reference to claim 69, Enete, Barry, and Jones teach the invention of claim 68 above.
However, Enete, Barry, and Jones do not explicitly teach serially order said first video file stored as said first communication and said second video file stored as said second communication in ascending synchronous timed relation; and couple said first video file and said second video file in ascending synchronous timed relation to produce a combined video file which plays back as a synchronous communication.
Ravine teaches serially order said first video file stored as said first communication and said second video file stored as said second communication in ascending synchronous timed relation; and couple said first video file and said second video file in ascending synchronous timed relation to produce a combined video file which plays back as a synchronous communication [paras 0047, 0066 disclose that video messages may be ordered by time and stitched together to create a single video file].
It would have been obvious to one of ordinary skill in art, having the teachings of Enete, Barry, Jones, and Ravine before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Enete, Barry, and Jones to include the functionality as taught by Ravine in order to obtain a collaboration system in which files may be ordered and combined. 


In reference to claim 70, Enete, Barry, Jones, and Ravine teach the invention of claim 69 above.
Enete further teaches display said graphical user interface on a display surface of said first client computer associated with said first client user identifier or said second client computer associated with said second client identifier [Fig. 10, paras 0076-0080 disclose identifiers corresponding to users, the users being part of a video messaging communication; inherently, any users of the system would have access to respectively similar interfaces]; 
display said video image display area in said graphical user interface on said display surface of said first client computer associated with said first client user identifier or said second client computer associated with said second client identifier [Fig. 10, paras 0076-0080 disclose separate areas of the screen, shown concurrently, in which a user may record a video message, and view a video message; inherently, any users of the system would have access to respectively similar interfaces]; 
playback said video file in said video image display area in said graphical user interface on said display surface of said first client computer associated with said first client user identifier or said second client computer associated with said second client identifier as a synchronous communication [Fig. 10, paras 0076-0080 disclose separate areas of the screen, shown concurrently, in which a user may record a video message, and view a video message; inherently, any users of the system would have access to respectively similar interfaces].
Ravine further teaches that the video file is combined [paras 0047, 0066 disclose that video messages may be ordered by time and stitched together to create a single video file].

In reference to claim 75, Enete, Barry, Jones, and Ravine teach the invention of claim 69 above.
Enete further teaches The computer system of claim 69, wherein said a computer code is further executable to: display a graphical user interface on a display surface of said first client computer associated with said first client user identifier [Fig. 10, paras 0076-0080 disclose identifiers corresponding to users, the users being part of a video messaging communication];
concurrently display said video image display area and said video image capture area in said graphical user interface on said display surface of said first client computer [Fig. 10, paras 0076-0080 disclose separate areas of the screen, shown concurrently, in which a user may record a video message, and view a video message; users of the communication system would have access to the same type of interface];
playback said second video file in said video image display area in said graphical user interface on said display surface of said first client computer [Fig. 10, paras 0076-0080 disclose separate areas of the screen, shown concurrently, in which a user may record a video message, and view a video message; inherently, any users of the system would have access to respectively similar interfaces];
operating said first image capture device and said first audio capture device to capture a live stream of a third video image and associated audio content of said first client user, said live stream displayed in said video image capture area displayed in said graphical user interface on said display surface of said first client computer [Fig. 10, paras 0076-0080 disclose recording video and audio using a video camera with a speaker or other recording device in the recording portion of the screen; inherently, any users of the system would have access to respectively similar interfaces];
convert said live stream of said third video image and associated audio content into a third video file; store said third video file in said server computer as a third asynchronous communication between said first client user and said second client user [Fig. 11, para 0085 discloses saving and storing video 
Barry further teaches display said video image capture device selector on said display surface of said first client computer which by first client user interaction allows selection of said first image capture device; display said audio capture device selector on said display surface of said first client computer which by first client user interaction allows selection of said first audio capture device [Figs. 20-21, para 0117 discloses the ability to select video/audio capture devices].

Claims 76 and 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enete in view of Jones further in view of Ravine.
In reference to claim 76, Enete teaches a method of asynchronous communication in a computer system, comprising:  wherein said plurality of client users within a client user group [paras 0032-0033, 0051, 0063 disclose users in group chat rooms] having access to a graphical user interface concurrently depicting a video image capture area and video image display area [Fig. 10, paras 0076-0080 disclose separate areas of the screen, shown concurrently, in which a user may record a video message, and view a video message; users of the communication system would have access to the same type of interface];
connecting a plurality of client computers associated with said plurality of client user identifiers within each of said plurality of client user groups to a server computer [paras 0035-0044 disclose devices connected via servers];
interconnecting a first client computer associated with a first client user identifier of a first client user with a second computer associated with a second client user identifier of a second client user, said first and second client users within a client user group having access to said graphical user interface [paras 0035-0044 disclose devices connected via servers; Fig. 10, paras 0076-0080 disclose separate ;
displaying a graphical user interface on a display surface of a first client computer associated with said first client user identifier, said graphical user interface concurrently displaying a video image display area and a video image capture area [Fig. 10, paras 0076-0080 disclose separate areas of the screen, shown concurrently, in which a user may record a video message, and view a video message; users of the communication system would have access to the same type of interface];
operating a first image capture device and a first audio capture device associated with said first client computer [Fig. 10, paras 0076-0080 disclose recording video and audio using a video camera with a speaker or other recording device in the recording portion of the screen];
capturing a live stream of a first video image and associated audio content of said first client user, said live stream displayed in said video image capture area in said graphical user interface displayed on said display surface of said first client computer [Fig. 10, paras 0076-0080 disclose recording video and audio using a video camera with a speaker or other recording device in the recording portion of the screen];
converting said live stream of said first video image and associated audio content into a first video file; storing said first video file in said server computer [Fig. 11, para 0085 discloses saving and storing video messages as files];
displaying said graphical user interface on a display surface of said second client computer, said graphical user interface concurrently displaying a video image display area and a video image capture area [Fig. 10, paras 0076-0080 disclose separate areas of the screen, shown concurrently, in which a user may record a video message, and view a video message; users of the communication system would have access to the same type of interface];
playing back said first video file in said video image display area in said graphical user interface on said display surface of said second client computer, thereby providing a first asynchronous video communication between said first client user and said second client user [Fig. 10, paras 0076-0080 disclose separate areas of the screen, shown concurrently, in which a user may record a video message, and view a video message; inherently, any users of the system would have access to respectively similar interfaces];
operating said second image capture device and said second audio capture device to capture a live stream of a second video image and associated audio content of said second client user displayed in said video image capture area displayed in said graphical user interface on said display surface of said second client computer, thereby generating a second asynchronous video communication in response to said first asynchronous communication [Fig. 10, paras 0076-0080 disclose recording video and audio using a video camera with a speaker or other recording device in the recording portion of the screen; inherently, any users of the system would have access to respectively similar interfaces;
converting said live stream of said second video image and associated audio content into a second video file; storing said first video file in said server computer [Fig. 11, para 0085 discloses saving and storing video messages as files; inherently, any users of the system would have access to respectively similar interfaces];
playing back said video file in said video image display area in said graphical user interface on said display surface of said first or said second client computer, thereby providing a synchronous video communication between said first and said second client user [Fig. 11, paras 0085-0088 disclose a plurality of video messages between users saved as files, as well as the ability to playback messages].
However, Enete does not explicitly teach:
depicting a group creation area on a display surface of a first client computer which by user interaction group identifiers can be entered into said group creation area;
concurrently depicting a plurality of client user group areas on said display surface each identified by one of said group identifiers entered into said group creation area;
depicting a client user identifier area separate from said plurality of client user group area depicted on said display surface, said client user identifier area including a plurality of client user identifiers not associated with a client user group area, said plurality of client user identifiers correspondingly associated with a plurality of client users;
moving each of said plurality of client user identifiers from said client user identifier area to one of said plurality of client user group areas concurrently depicted on said display surface to associate each of said plurality of client user identifiers within said client user group area with one of a plurality of client user groups concurrently depicted on said display surface; wherein movement of each of said plurality of client user identifiers from said client user identification area removes each of said plurality of client user identifiers from said client user identifier area. 
Jones teaches depicting a group creation area on a display surface of a first client computer which by user interaction group identifiers can be entered into said group creation area [Figs. 23-26, para 0055 discloses creating a group on an interface];
concurrently depicting a plurality of client user group areas on said display surface each identified by one of said group identifiers entered into said group creation area [Figs. 23-26, para 0055 discloses a group with a name; inherently, a plurality of groups could be created];
depicting a client user identifier area separate from said plurality of client user group area depicted on said display surface, said client user identifier area including a plurality of client user identifiers not associated with a client user group area, said plurality of client user identifiers correspondingly associated with a plurality of client users [Figs. 23-26, para 0055 discloses an area of the screen where user identifiers are located, and the ability to assign users to a group; some users are assigned to a particular group, while others are not];
moving each of said plurality of client user identifiers from said client user identifier area to one of said plurality of client user group areas concurrently depicted on said display surface to associate each of said plurality of client user identifiers within said client user group area with one of a plurality of client user groups concurrently depicted on said display surface; wherein movement of each of said plurality of client user identifiers from said client user identification area removes each of said plurality of client user identifiers from said client user identifier area [Figs. 23-26, para 0055 discloses an area of the screen where user identifiers are located, and the ability to assign users to a group by moving users to the group; after movement, the user identifiers change location from one area, to an area associated with the group, e.g. user identifier is removed from an area].
It would have been obvious to one of ordinary skill in art, having the teachings of Enete and Jones before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Enete to include the functionality as taught by Jones in order to obtain a collaboration system in which users may be moved to created groups, while other users are unassigned to a group. 
One of ordinary skill in the art wanted to be motivated to obtain a collaboration system in which users may be moved to created groups, while other users are unassigned to a group to quickly and efficiently allow subjects to identify and answer question about social ties [Jones, para 0008].
However, Enete and Jones do not explicitly teach coupling said first and second video files in ascending synchronous timed relation to generate a combined video file capable of playback as one continuous video; said combined video file.
Ravine teaches coupling said first and second video files in ascending synchronous timed relation to generate a combined video file capable of playback as one continuous video; said combined video file [paras 0047, 0066 disclose that video messages may be ordered by time and stitched together to create a single video file].

One of ordinary skill in the art wanted to be motivated to obtain a collaboration system in which files may be ordered and combined to reduce the amount of additional inputs that user provide to share and view video messages [Ravine, para 0019].

In reference to claim 88, Enete and Jones teach the invention of claim 87 above.
However, while Enete further teaches said video plays back in said video image display area as one video communication [Fig. 11, paras 0085-0088 disclose a plurality of video messages between users saved as files, as well as the ability to playback messages], Enete and Jones do not explicitly teach an asynchronous video communication integrator which functions to generate a combined video comprising said first video, said second video, and said third video; said combined video plays back in said video image display area as one continuous synchronous video communication.
Ravine teaches an asynchronous video communication integrator which functions to generate a combined video comprising said first video, said second video, and said third video; said combined video plays back in said video image display area as one continuous synchronous video communication [paras 0047, 0066 disclose that video messages may be ordered by time and stitched together to create a single video file].
It would have been obvious to one of ordinary skill in art, having the teachings of Enete, Jones, and Ravine before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Enete and Jones to include the functionality as taught by Ravine in order to obtain a collaboration system in which files may be ordered and combined. 
.

Claims 71-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enete in view of Barry further in view of further in view of Jones further in view of Ravine further in view of Agrawal (US 2014/0089801 A1).
In reference to claim 71, Enete, Barry, Jones, and Ravine teach the invention of claim 70 above.
Ravine further teaches the combined video [paras 0047, 0066 disclose that video messages may be ordered by time and stitched together to create a single video file].
However, Enete, Barry, Jones, and Ravine do not explicitly teach display said graphical user interface on a display surface of a third client computer associated with a third client user identifier; 
display said video image display area in said graphical user interface on said display surface of said third client computer associated with said third client user identifier; 
playback said combined video in said video image display area displayed in said graphical user interface on said display surface of said third client computer associated with said third client user identifier.
Agrawal teaches display said graphical user interface on a display surface of a third client computer associated with a third client user identifier; display said video image display area in said graphical user interface on said display surface of said third client computer associated with said third client user identifier; playback said video in said video image display area displayed in said graphical user interface on said display surface of said third client computer associated with said third client user identifier [para 0016-0018 disclose names of users interacting in a video presentation; Fig. 1, paras 0023-0024 disclose an interface with a video display area].

One of ordinary skill in the art wanted to be motivated to obtain a collaboration system in which a combined video may be viewed by a plurality of users to provide a more effective presentation process [Agrawal, para 0005].

In reference to claim 72, Enete, Barry, Jones, and Ravine teach the invention of claim 70 above.
However, Enete, Barry, Jones, and Ravine do not explicitly teach concurrently display an annotation display area and said video image display area on said display surface of said plurality of computers associated with said plurality of client user identifiers of said client user group; display an annotation field which by client user interaction allows direct entry of one more annotations into an annotation field; and display an annotation entry icon which by client user interaction displays said one or more annotations in said annotation display area on said display surface.
Agrawal teaches concurrently display an annotation display area and said video image display area on said display surface of said plurality of computers associated with said plurality of client user identifiers of said client user group; display an annotation field which by client user interaction allows direct entry of one more annotations into an annotation field; and display an annotation entry icon which by client user interaction displays said one or more annotations in said annotation display area on said display surface [para 0016-0018 disclose names of users interacting in a video presentation; Fig. 1, paras 0023-0024 disclose an interface with a video display area and commenting area in which comments may be viewed, and text box in which comments may be added].

One of ordinary skill in the art wanted to be motivated to obtain a collaboration system in which annotations may be made on a combined video to provide a more effective presentation and feedback process [Agrawal, para 0005].

In reference to claim 73, Enete, Barry, Jones, Ravine, and Agrawal teach the invention of claim 72 above.
Ravine further teaches the combined video [paras 0047, 0066 disclose that video messages may be ordered by time and stitched together to create a single video file].
Agrawal further teaches pauses display of said video image in said video image display area of said graphical user interface on said display surface of said plurality of computers associated with said plurality of client user identifiers of said client user group to allow entry by client user interaction of said one or more annotations into said annotation field; and synchronizes said one or more annotations entered into said annotation display area in timed relation to display of said combined video image in said video image display area at said pause time of said combined video image [Fig. 1, paras 0023-0024 disclose an interface with a video display area and commenting area in which comments may be viewed, and text box in which comments may be added; the video may be paused to add comments to a particular point in time of the video].

In reference to claim 74, Enete, Barry, Jones, Ravine, and Agrawal teach the invention of claim 73 above.
Ravine further teaches the combined video [paras 0047, 0066 disclose that video messages may be ordered by time and stitched together to create a single video file].
Agrawal further teaches display said combined video image in said video display area in said graphical user interface displayed on said display surface of said plurality of computers associated with said plurality of client user identifiers of said client user group; and display said annotations in said annotation display area in synchronized timed relation to display of said combined video image in said video image display area [Fig. 1, paras 0023-0024 disclose an interface with a video display area and commenting area in which comments may be viewed, and text box in which comments may be added; the video may be paused to add comments to a particular point in time of the video].

Claims 77-82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enete in view of Jones further in view of Ravine further in view of Agrawal.
In reference to claim 77, Enete, Jones, and Ravine teach the invention of claim 76 above.
However, Enete, Jones, and Ravine do not explicitly teach concurrently displaying an annotation display area and said video image display area in said graphical user interface displayed on said display surface of said first or second client computer; displaying an annotation field which by client user interaction allows entry of one more annotations into an annotation field; and displaying an annotation control icon which by client user interaction displays said one or more annotations in said annotation display area on said display surface.
Agrawal teaches concurrently displaying an annotation display area and said video image display area in said graphical user interface displayed on said display surface of said first or second client computer; displaying an annotation field which by client user interaction allows entry of one more annotations into an annotation field; and displaying an annotation control icon which by client user interaction displays said one or more annotations in said annotation display area on said display surface [para 0016-0018 disclose names of users interacting in a video presentation; Fig. 1, paras 0023-0024 disclose an interface with a video display area and commenting area in which comments may be viewed, and text box in which comments may be added].
It would have been obvious to one of ordinary skill in art, having the teachings of Enete, Jones, Ravine, and Agrawal before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Enete, Jones, and Ravine to include the functionality as taught by Agrawal in order to obtain a collaboration system in which annotations may be made on a combined video. 
One of ordinary skill in the art wanted to be motivated to obtain a collaboration system in which annotations may be made on a combined video to provide a more effective presentation and feedback process [Agrawal, para 0005].

In reference to claim 78, Enete, Jones, Ravine, and Agrawal teach the invention of claim 77 above.
Ravine further teaches the combined video [paras 0047, 0066 disclose that video messages may be ordered by time and stitched together to create a single video file].
Agrawal further teaches pausing display of said video image in said video image display area by user interaction with said annotation control icon to allow entry by client user interaction of said one or more annotations into said annotation field; and synchronizing said one or more annotations entered into said annotation display area in timed relation to display of said video image in said video image display area at a pause time of said combined video image [Fig. 1, paras 0023-0024 disclose an interface with a video display area and commenting area in which comments may be viewed, and text box in which 

In reference to claim 79, Enete, Jones, Ravine, and Agrawal teach the invention of claim 78 above.
Ravine further teaches that the video file is combined [paras 0047, 0066 disclose that video messages may be ordered by time and stitched together to create a single video file].
Enete further teaches playing back said video image in said video display area in said graphical user interface displayed on said display surface of first or second client computers [Fig. 10, paras 0076-0080 disclose separate areas of the screen, shown concurrently, in which a user may record a video message, and view a video message].
Agrawal further teaches displaying said annotations in said annotation display area in synchronized timed relation to play back of said combined video image in said video image display area [Fig. 1, paras 0023-0024 disclose an interface with a video display area and commenting area in which comments may be viewed, and text box in which comments may be added; the video may be paused to add comments to a particular point in time of the video].

In reference to claim 80, Enete, Jones, Ravine, and Agrawal teach the invention of claim 79 above.
Enete further teaches associating each of a plurality of computers with one of a plurality of user identifiers to form a client user group, wherein said client user group includes said first client computer associated with said first client user identifier of a first client user or said second computer associated with said second client user identifier of said second client user [para 0051, 0063 disclose a buddy list in which a user may interact];
displaying said graphical user interface on a display surface of a third client computer associated with a third client user identifier in said client user group;
displaying said video image display area in said graphical user interface on said display surface of said third client computer associated with said third client user identifier; playing back said combined video in said video image display area displayed in said graphical user interface on said display surface of said third client computer associated with said third client user identifier [[para 0016-0018 disclose names of users interacting in a video presentation; Fig. 1, paras 0023-0024 disclose an interface with a video display area]].

In reference to claim 81, Enete, Jones, Ravine, and Agrawal teach the invention of claim 80 above.
Ravine further teaches the combined video [paras 0047, 0066 disclose that video messages may be ordered by time and stitched together to create a single video file].
Agrawal further teaches concurrently displaying an annotation display area and said video image display area on said display surface of said third client computer associated with said third client user identifier of said client user group; displaying said annotation field which by client user interaction allows entry of one more annotations into an annotation field [para 0016-0018 disclose names of users interacting in a video presentation; Fig. 1, paras 0023-0024 disclose an interface with a video display area and commenting area in which comments may be viewed, and text box in which comments may be added];
pausing display of said video image in said video image display area by user interaction with said annotation control icon to allow entry by client user interaction of said one or more annotations into said annotation field; displaying said one or more annotations in said annotation display area by client user interaction with said annotation control icon; and synchronizing said one or more annotations entered into said annotation display area in timed relation to display of said video image in said video image display area at a pause time of said video image [Fig. 1, paras 0023-0024 disclose an interface with a video display area and commenting area in which comments may be viewed, and text box in which 

In reference to claim 82, Enete, Jones, Ravine, and Agrawal teach the invention of claim 81 above.
Ravine further teaches that the video file is combined [paras 0047, 0066 disclose that video messages may be ordered by time and stitched together to create a single video file].
Enete further teaches playing back said video image in said video display area in said graphical user interface displayed on said display surface of one or more of said plurality of computers [Fig. 10, paras 0076-0080 disclose separate areas of the screen, shown concurrently, in which a user may record a video message, and view a video message]
Jones further teaches having one of said plurality of user identifiers in said client user group [Figs. 23-26, para 0055 discloses an area of the screen where user identifiers are located, and the ability to assign users to a group].
Agrawal further teaches displaying said annotations in said annotation display area in synchronized timed relation to play back of said combined video image in said video image display area [Fig. 1, paras 0023-0024 disclose an interface with a video display area and commenting area in which comments may be viewed, and text box in which comments may be added; the video may be paused to add comments to a particular point in time of the video].

Claim 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enete in view of Jones further in view of Ravine further in view of Agrawal further in view of Barry.
In reference to claim 83, Enete, Jones, Ravine, and Agrawal teach the invention of claim 82 above.   
the first and second client computer, client, image capture device, audio capture device, and user interaction [Fig. 10, paras 0076-0080 disclose separate areas of the screen, shown concurrently, in which a user may record a video message, and view a video message; inherently, any users of the system would have access to respectively similar interfaces].
However, Enete, Jones, Ravine, and Agrawal do not explicitly teach:
displaying a video image capture device selector in said graphical user interface displayed on said display surface of said first client computer and said second client computer which by first or second client user interaction respectively allows selection of said first image capture device or said second image capture device; and displaying an audio capture device selector in said graphical user interface displayed on said display surface of said first client computer and said second client computer which by first or second client user interaction respectively allows selection of said first audio capture device or said second audio capture device.
Barry teaches displaying a video image capture device selector in said graphical user interface displayed on said display surface of said first client computer and said second client computer which by first or second client user interaction respectively allows selection of said first image capture device or said second image capture device; and displaying an audio capture device selector in said graphical user interface displayed on said display surface of said first client computer and said second client computer which by first or second client user interaction respectively allows selection of said first audio capture device or said second audio capture device [Figs. 20-21, para 0117 discloses the ability to select video/audio capture devices].
It would have been obvious to one of ordinary skill in art, having the teachings of Enete, Jones, Ravine, Agrawal, and Barry before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Enete, Jones, Ravine, and Agrawal to include the 
One of ordinary skill in the art wanted to be motivated to obtain a collaboration system in which multimedia may be captured from a selected device to provide visual representation of changes to multimedia [Barry, para 0010].

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of new grounds of rejection necessitated by amendment. Arguments are directed towards Apfel; however, Apfel is no longer used in the Rejection. See the Rejection above for prior art mappings and explanations.

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Hou et al. (US-20150074539-A1) discloses moving a contact to a group [para 0008].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/
Examiner, Art Unit 2173

/TADESSE HAILU/Primary Examiner, Art Unit 2173